         Case 2:20-cv-02078-JAR-JPO Document 13 Filed 03/10/20 Page 1 of 18




6599.5

                              IN THE T]IYITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF KANSAS

S.G., individually and as guardian                                )
of H.C.,                                                          )
                                                                  )
                                      Plaintiffs,                 )
                                                                  )           Case No. 20-2078
          v                                                       )
                                                                  )
SHAWNEE MISSION UNIF'IED                                          )
SCHOOL DISTRICT NO. 512, et al.,                                  )
                                                                  )
                                      Defendants.                 )

     ANSWER OF DEFENDANT UNIF'IED SCHOOL DISTRICT NO. 512. JOHNSON
                          COUNTY. KANSAS

          COMES NOW Defendant Unified School District No. 512, Johnson County, Kansas

("Defendant") by and through its attorneys, McAnany, Van Cleave & Phillips, P.A., and for its

answer to     Plaintiff   s Complaint (ECF     No. l-l)rstates        as   follows:

          1.       Defendant USD No. 512 is without knowledge or information sufficient to form a

belief as to the truth of the allegations set forth in paragraph no. 1 of Plaintiffs' Complaint (ECF

No. 1-1). However, Defendant USD No, 512 does not contest H.C.'s stated date of birth and admits

that H.C. was, at one point in time, a student enrolled in Defendant USD No. 512 where she

attended Bluej acket-Flint Elementary School.

          2.       Defendant USD No. 512 is without knowledge or information sufficient to form a

belief as to the truth of the allegations set forth in paragraph no. 2 of Plaintiffs' Complaint (ECF

No. l-1), and therefore denies the same.




I         Because this action was originally filed in state court, Plaintiffs' pleading is titled "Petition" in accordance
with the nomenclature dictated by K.S.A. 60-207. Now that this case has been removed to federal court, Defendants
will refer to Plaintiffs' pleading as a "complaint" in accordance with Fed.R.Civ.P.

                                                            1.
      Case 2:20-cv-02078-JAR-JPO Document 13 Filed 03/10/20 Page 2 of 18




        3.     The allegations set forth in paragraph no. 3 of Plaintiff s Complaint (ECF No. 1-1)

call for a legal conclusion which does not require an admission or denial from this answering

Defendant. To an extent an answer is required, the allegation is denied.

        4.     Defendant USD No. 512 admits thatitis a unified school district and governmental

subdivision of the State of Kansas, duly organized and existing pursuant to Article 6, $ 5 of the

Constitution of the State of Kansas and K.S.A.   72-ll3l,   et seq. Fed.R.Evid. 201.

        5.     With regard to the allegations set forth in paragraph no. 5 of Plaintiffs' Complaint

(ECF No. 1-1) Defendant USD No. 512 admits that Defendant Ousley is the current President        of

Defendant USD No. 512's Board of Education and has such statutory authority as is expressed in

K.S.A.72-t133.

        6.     With regard to the allegations set forth in paragraph no. 6 of Plaintiffs' Complaint

(ECF No. 1-1), Defendant USD No. 512 admits that Defendant Pendland was principal of

Bluejacket-Fling during the 2018-19 school year.

        7.     With regard to the allegations set forth in paragraph no. 7 of Plaintiffs' Complaint

(ECF No. 1-1), Defendant USD No. 512 admits that Defendant Smith was employed as a teacher

assigned to Bluejacket-Flint during the 2018-19 school year.

        8.     The allegations set forth in paragraph no. 8 of Plaintiffs' Complaint (ECF No. 1-l)

call for a legal conclusion which does not require an admission or denial from this answering

Defendant. Defendant USD No. 512 denies jurisdiction exists over all of Plaintiffs' claims. To

the extent jurisdiction exists, venue is not contested in the United States District Court for the

District of Kansas.

       9.      Defendant USD No. 512 admits only that Plaintiffs provided Defendant USD No.

512 with written notice on the date referenced. Defendant USD No. 512 denies that this document




                                                 2
      Case 2:20-cv-02078-JAR-JPO Document 13 Filed 03/10/20 Page 3 of 18




satisfies the requirements of K.S.A. 12-105b and the remaining allegations of paragraph no. 9       of

Plaintiffs' Complaint (ECF No. 1-1) are denied.

        10.      Defendant USD No. 512 admits the allegations set forth in paragraph no. 10         of

Plaintiffs' Complaint (ECF No. 1-1)

        I   1.   With regard to the allegations set forth in paragraph no. I I of Plaintiffs' Complaint

(ECF No. 1-1), Defendant USD No. 512 admits that Defendant Smith was employed as a teacher

assigned to Bluejacket-Flint during the 2018-19 school year.

        12.      Defendant USD No. 512 is without knowledge or information sufficient to form a

belief as to the truth of the allegations set forth in paragraph no. 12 of Plaintiffs' Complaint (ECF

No. 1-1), and therefore denies the   same.

        13.      Defendant USD No. 512 denies the allegations set forth in paragraph no. 13         of

PlaintifPs Complaint (ECF No. 1-1).

        14.      With regard to the allegations set forth in paragraph no. 14 of Plaintiffs' Complaint

(ECF No. 1-1), Defendant USD No. 512 admits that Defendant Smith was employed as a teacher

assigned to Bluejacket-Flint during the 2018-19 school year and that H.C. was            in Defendant

Smith's kindergarten class.

        15.      Defendant USD No. 512 assumes that      Plaintiffs' reference to February 2I,2018 is

a typographical error and that Plaintiffs intended to refer to February      2I, 2019 and with that
assumption Defendant USD No. 512 admits the allegations in paragraph no. 15 of Plaintiffs'

Complaint (ECF No. 1-1).

        16.      Defendant USD No. 512 admits the allegations set forth in paragraph no. 16         of

Plaintiffs' Complaint (ECF No. 1-1)




                                                   3
         Case 2:20-cv-02078-JAR-JPO Document 13 Filed 03/10/20 Page 4 of 18




          17.        Defendant USD No, 512 is without knowledge or information sufficient to form a

belief as to the truth of the allegations set forth in paragraph no. 17 of Plaintiffs' Complaint (ECF

No. 1-1), and therefore denies the same.

          18.        Defendant USD No. 512 is without knowledge or information sufficient to form a

belief as to the truth of the allegations set forth in paragraph no. 18 of Plaintiffs' Complaint (ECF

No. 1-1), and therefore denies the same.

          19.        Defendant USD No. 512 is without knowledge or information sufficient to form a

belief as to the truth of the allegations set forth in paragraph no. 19 of Plaintiffs' Complaint (ECF

No.   l-l),   and therefore denies the same.

          20.        Defendant USD No. 512 is without knowledge or information sufficient to form a

belief as to the truth of the allegations set forth in paragraph no. 20 of Plaintiffs' Complaint (ECF

No. 1-1), and therefore denies the same.

          2I.        Defendant USD No. 512 is without knowledge or information sufficient to form a

belief   as to the   truth of the allegations set forth in paragraph no. 21 of Plaintiffs' Complaint (ECF

No. 1-1), and therefore denies the same.

          22.        Defendant USD No. 512 is without knowledge or information sufficient to form a

belief as to the truth of the allegations set forth in paragraphno.22 of Plaintiffs' Complaint (ECF

No. 1-1), and therefore denies the same.

          23.        Defendant USD No. 512 is without knowledge or information sufficient to form a

belief as to the truth of the allegations set forth in paragraph no, 23 of Plaintiffs' Complaint (ECF

No. 1-1), and therefore denies the same.




                                                      4
      Case 2:20-cv-02078-JAR-JPO Document 13 Filed 03/10/20 Page 5 of 18




           24.            Defendant USD No. 512 is without knowledge or information sufficient to form a

belief   as to the        truth of the allegations set forth in paragraph no. 24 of Plaintiffs' Complaint (ECF

No. 1-l),   and therefore denies the same.

           25.            Defendant USD No. 512 is without knowledge or information sufficient to form a

belief as to the truth of the allegations set forth in paragraph no. 25 of Plaintiffs' Complaint (ECF

No. 1-1), and therefore denies the same.

           26.            Defendant USD No. 512 is without knowledge or information sufficient to form a

belief as to the truth of the allegations set forth in paragraphno.26 of Plaintiffs' Complaint (ECF

No. 1-1), and therefore denies the same.

           27.            Defendant USD No. 512 is without knowledge or information sufficient to form a

belief as to the truth of the allegations set forth in paragraphno.2T of Plaintiffs' Complaint (ECF

No. 1-l),   and therefore denies the same.

           28.            With regard to the allegations set forth in paragraph no. 28 of Plaintiffs' Complaint

(ECF No.     1   -   1   ), Defendant USD No.   5   12 admits that at some point H.C. sat down on the   floor next

to the bookshelves.

           29.            With regard to the allegations set forth in paragraphno.29 of Plaintiffs' Complaint

(ECF No. 1-1), Defendant USD No. 512 admits that at some point the other children exited the

library.

           30.            With regard to the allegations set forth in paragraph no. 30 of Plaintiffs' Complaint

(ECF No. 1-1), Defendant USD No. 512 admits that at some point H.C. crawled into a bookshelf

opening.




                                                              5
         Case 2:20-cv-02078-JAR-JPO Document 13 Filed 03/10/20 Page 6 of 18




          31.        With regard to the allegations set forth in paragraph no. 31 of Plaintiffs' Complaint

(ECF No. 1-1), Defendant USD No. 512 admits that Defendant Smith did speak to the librarian on

February 18,2019.

          32.        With regard to the allegations set forth in paragraphno.32 of Plaintiffs' Complaint

(ECF No. 1-1), Defendant USD No. 512 admits that Defendant Smith removed H.C. from the

bookshelf.

          33.        Defendant USD No. 512 is without knowledge or information sufficient to form a

belief as to the truth of the allegations set forth in paragraph no. 33 of Plaintiffs' Complaint (ECF

No. 1-1), and therefore denies the same.

          34.        Defendant USD No. 512 is without knowledge or information sufficient to form a

belief as to the truth of the allegations set forth in paragraph no. 34 of Plaintiffs' Complaint (ECF

No. 1-1), and therefore denies the same.

          35.        Defendant USD No. 512 is without knowledge or information sufficient to form a

belief   as to the   truth of the allegations set forth in paragraph no. 35 of Plaintiffs' Complaint (ECF

No. 1-1), and therefore denies the same.

          36.        Defendant USD No. 512 is without knowledge or information sufficient to form a

belief as to the truth of the allegations set forth in paragraph no. 36 of Plaintiffs' Complaint (ECF

No. 1-1), and therefore denies the same.

          37.        Defendant USD No. 512 is without knowledge or information sufficient to form a

belief as to the truth of the allegations set forth in paragraph no. 37 of Plaintiffs' Complaint (ECF

No. 1-1), and therefore denies the same.




                                                      6
       Case 2:20-cv-02078-JAR-JPO Document 13 Filed 03/10/20 Page 7 of 18




         38.          Defendant USD No. 512 is without knowledge or information sufficient to form a

belief as to the truth of the allegations set forth in paragraph no. 38 of Plaintiffs' Complaint (ECF

No. 1-l), and therefore denies the same.

         39.          Defendant USD No. 512 admits the allegations set forth in paragraph no. 39 of

Plaintiffs' Complaint (ECF No. 1-1).

         40.          With regard to the allegations set forth in paragraph no. 40 of Plaintiffs' Complaint

(ECF No. 1-1), Defendant USD No. 512 admits there is video footage of the library on February

18,2019.

         41.          Defendant USD No. 512 is without knowledge or information sufficient to form a

belief as to the truth of the allegations set forth in paragraph no.     4l   of Plaintiffs' Complaint (ECF

No. 1-1), and therefore denies the same.

        42.           Defendant USD No. 512 is without knowledge or information sufficient to form a

belief as to the truth of the allegations set forth in paragraphno.42 of Plaintiffs' Complaint (ECF

No. 1-1), and therefore denies the same.

        43.           With regard to the allegations set forth in paragraph no. 43 of Plaintiffs' Complaint

(ECF   No.   1- 1),   Defendant USD No. 5 12 admits that at some point S.G. went to the school and met

with school officials concerning the incident involving H.C.

        44.           With regard to the allegations set forth in paragraphno.44 of Plaintiffs' Complaint

(ECF   No. 1-1), Defendant USD No. 512 admits that S.G. met at some point with Kaitlin Barnard.

        45.           Defendant USD No. 512 is without knowledge or information sufficient to form a

belief as to the truth of the allegations set forth in paragraph no. 45 of Plaintiffs' Complaint (ECF

No. 1-1), and therefore denies the same.




                                                        7
         Case 2:20-cv-02078-JAR-JPO Document 13 Filed 03/10/20 Page 8 of 18




           46.       Defendant USD No. 512 is without knowledge or information sufficient to form a

belief    as   to the truth of the allegations set forth in paragraph no. 46 of Plaintiffs' Complaint (ECF

No. 1-1), and therefore denies the       same.

           47.       Defendant USD No. 512 is without knowledge or information sufficient to form a

belief    as   to the truth of the allegations set forth in paragraphno.4T of Plaintiffs' Complaint (ECF

No. 1-1), and therefore denies the       same.

           48.       Defendant USD No. 512 is without knowledge or information sufficient to form a

belief as to the truth of the allegations set forth in paragraph no. 48 of Plaintiffs' Complaint (ECF

No. l-1), and therefore denies the same,

           49.       With regard to the allegations set forth in paragraph no. 49 of Plaintiffs' Complaint

(ECF No. 1-1), Defendant USD No. 512 admits that S.G. met with Defendant Pendland.

           50.       The allegations set forth in paragraph no. 50 of Plaintiff s Complaint (ECF No. 1-

1) call   for a legal conclusion which does not require an admission or denial from this answering

Defendant. To an extent an answer is required, the allegation is denied.

           51.      With regard to the allegations set forth in paragraph no. 51 of Plaintiffs' Complaint

(ECF No. 1-1), Defendant USD No. 512 admits that             it   has a policy conceming ESI outlined in

Board Policy GAAF.

           52.      With regard to the allegations set forth in paragraph no. 52 of Plaintiffs' Complaint

(ECF No. 1-1), Defendant USD No. 512 admits it has a policy concerning ESI outlined in Board

Policy GAAF.

          53.       With regard to the allegations set forth in paragraph no. 53 of Plaintiffs' Complaint

(ECF No. 1-1), Defendant USD No. 512 admits S.G. submitted release of records form on March

4,2019.



                                                      8
      Case 2:20-cv-02078-JAR-JPO Document 13 Filed 03/10/20 Page 9 of 18




         54.     With regard to the allegations set forth in paragraph no. 54 of Plaintiffs' Complaint

(ECF No. 1-1), Defendant USD No. 512 admits the emergency safety intervention parent

notification letter is dated February 27,2019.

         55.     With regard to the allegations set forth in paragraph no. 55 of Plaintiffs' Complaint

(ECF No, l-1), Defendant USD No. 512 admits S.G. received an emergency safety intervention

parent notification letter.

         56.     With regard to the allegations set forth in paragraph no. 56 of Plaintiffs' Complaint

(ECF No. 1-1), Defendant USD No. 512 admits S.G. received an emergency safety intervention

parent notifi cation letter.

        57.      With regard to the allegations set forth in paragraph no. 57 of Plaintiffs' Complaint

(ECF No. 1-1), Defendant USD No. 512 admits that it has a policy concerning ESI outlined in

Board Policy GAAF.

        58.      With regard to the allegations set forth in paragraph no. 58 of Plaintiffs' Complaint

(ECF No. 1-1), Defendant USD No. 512 admits that it has a policy concerning ESI outlined in

Board Policy GAAF.

        59.      Defendant USD No. 512 denies the allegations set forth       in paragraph no. 59 of

Plaintiffs' Complaint (ECF No. 1-1).

        60.      Defendant USD No. 512 denies the allegations set forth in paragraph no. 60        of
Plaintiffs' Complaint (ECF No. l-1).

        61.     The allegations set forth in paragraph no. 61 of Plaintiff s Complaint (ECF No. 1-

1) call for a legal conclusion which does not require an admission or denial from this answering

Defendant. To an extent an answer is required, the allegation is denied.




                                                  9
     Case 2:20-cv-02078-JAR-JPO Document 13 Filed 03/10/20 Page 10 of 18




          62.            The allegations set forth in paragraph no, 62 of Plaintiffls Complaint (ECF No. 1-

1) call   for a legal conclusion which does not require an admission or denial from this answering

Defendant. To an extent an answer is required, the allegation is denied.

          63.            With regard to the allegations set forth in paragraph no. 63 of Plaintiffs' Complaint

(ECF No. 1-1), Defendant USD No. 512 admits it adopts policies.

          64.            With regard to the allegations set forth in paragraph no. 64 of Plaintiffs' Complaint

(ECF No. 1-1), Defendant USD No. 512 admits it has Board Policy GAAF.

          65.            With regard to the allegations set forth in paragraph no. 65 of Plaintiffs' Complaint

(ECF No. 1-1), Defendant USD No. 512 admits it has Board Policy GAAF.

          66.            With regard to the allegations set forth in paragraph no. 66 of Plaintiffs' Complaint

(ECF No. 1-1), Defendant USD No. 512 admits it has Board Policy GAAF.

          COUNT I: VIOLATIONS OF 42 U.S.C. $ 1983 FOR DENIAL OF H.C.'S
     LIBERTY INTEREST IN RODII,Y            RITY UNDER THE DUE PROCESS
                             OF THE 14TH
                        (Plaintiffs v. Defendant Smith)

          67   .         Defendant incorporates by reference its responses to paragraph nos. I -66 herein.

          68.            The allegations set forth in paragraph no. 68 of Plaintiffs' Complaint (ECF No. 1-

1) are not directed to this answering Defendant and, therefore, no answer is required of this

defendant.         If   such answer is required, the allegations set forth in paragraph no. 68 of Plaintiffs'

Complaint (ECF No. 1-1) are denied.

          69.            The allegations set forth in paragraph no. 69 of Plaintiffs' Complaint (ECF No. 1-

1) are not directed to this answering Defendant and, therefore, no answer is required of this

defendant.     If       such answer is required, the allegations set forth in paragraph no. 69 of Plaintiffs'

Complaint (ECF No. l-1) are denied.




                                                          L0
     Case 2:20-cv-02078-JAR-JPO Document 13 Filed 03/10/20 Page 11 of 18




       70.         The allegations set forth in paragraph no. 70 of Plaintiffs' Complaint (ECF No. 1-

1) are not directed to this answering Defendant and, therefore, no answer is required of this

defendant.   If   such answer is required, the allegations set forth in paragraph no. 70 of Plaintiffs'

Complaint (ECF No. l-1) are denied.

       71.         The allegations set forth in paragraph no. 71 of Plaintiffs' Complaint (ECF No. 1-

1) are not directed to this answering Defendant and, therefore, no answer is required of this

defendant.   If   such answer is required, the allegations set forth in paragraph no.   7l of Plaintiffs'
Complaint (ECF No. 1-1) are denied.

       72.         The allegations set forth in paragraph no.72 of Plaintiffs' Complaint (ECF No. 1-

1) are not directed to this answering Defendant and, therefore, no answer is required of this

defendant.   If   such answer is required, the allegations set forth in paragraph no. 72 of Plaintiffs'

Complaint (ECF No. 1-1) are denied.

       73.         The allegations set forth in paragraph no,73 of Plaintiffs' Complaint (ECF No. 1-

1) are not directed to this answering Defendant and, therefore, no answer is required of this

defendant.   If   such answer is required, the allegations set forth   in puagraphno.T3 of Plaintiffsr

Complaint (ECF No. 1-1) are denied.

       74.         The allegations set forth in parugraphno.74 of Plaintiffs' Complaint (ECF No. 1-

1) are not directed to this answering Defendant and, therefore, no answer is required of this

defendant.   If   such answer is required, the allegations set forth in paragraph no.74 of Plaintiffs'

Complaint (ECF No. 1-1) are denied.

       75.         The allegations set forth in paragraphno. T5 of Plaintiffs' Complaint (ECF No. 1-

1) are not directed to this answering Defendant and, therefore, no answer is required of this




                                                    t1,
    Case 2:20-cv-02078-JAR-JPO Document 13 Filed 03/10/20 Page 12 of 18




defendant.   If   such answer is required, the allegations set forth in paragraph no. 75 of Plaintiffs'

Complaint (ECF No. 1-1) are denied.

       76.         The allegations set forth in paragraph no. 76 of Plaintiffs' Complaint (ECF No. 1-

1) are not directed to this answering Defendant and, therefore, no answer is required of this

defendant.   If   such answer is required, the allegations set forth in paragraph no.76 of Plaintiffs'

Complaint (ECF No. 1-l) are denied.

       77.         The allegations set forth in paragraph no.77 of Plaintiffs' Complaint (ECF No. 1-

1) are not directed to this answering Defendant and, therefore, no answer is required of this

defendant.   If   such answer is required, the allegations set forth in paragraph no. 77 of Plaintiffs'

Complaint (ECF No. 1-l) are denied.

       78.         The allegations set forth in paragraph no. 78 of Plaintiffs' Complaint (ECF No. 1-

1) are not directed to this answering Defendant and, therefore, no answer is required of this

defendant.   If   such answer is required, the allegations set forth in parugraphno. 78 of Plaintiffs'

Complaint (ECF No. 1-1) are denied.

       79.         The allegations set forth in paragraph no.79 of Plaintiffs' Complaint (ECF No. 1-

1) are not directed to this answering Defendant and, therefore, no answer is required of this

defendant.   If   such answer is required, the allegations set forth in paragraph no. 79 of Plaintiffs'

Complaint (ECF No. 1-1) are denied.

          COI]NT II: VIOI,ATI oNs oF 42 S.C. S 1983 F'OR DENIAL OF' E.G.OS
    LIBERTY INTEREST IN BODILY INTEGRITY UNDER THE DUE PROCESS
   CLAIISE OF' THE 14TH AMENI) MENT _ F'AILURE TO TRAIN AND SUPERVISE
                                 (Plaintiffs v. District)


       80.         Defendant incorporates by reference its responses to paragraph nos. l-79 herein.




                                                    72
     Case 2:20-cv-02078-JAR-JPO Document 13 Filed 03/10/20 Page 13 of 18




        81.    Defendant USD No. 512 admits that       it is a unified school district and governmental

subdivision of the State of Kansas, duly organized and existing pursuant to Article 6, $ 5 of the

Constitution of the State of Kansas and K. S.A.   72-Il3l , et seq. Fed.R.Evid   . 201 .

        82.    With regard to the allegations set forth in paragraph no. 82 of Plaintiffs' Complaint

(ECF No. 1-1) Defendant USD No. 512 admits that Defendant Ousley is the current President of

Defendant USD No. 512's Board of Education and has such statutory authority as is expressed in

K.S.A. 72-tr33.

        83.    Defendant USD No. 512 denies the allegations set forth in paragraph no. 83           of
Plaintiffs' Complaint (ECF No. 1-1).

        84.    Defendant USD No. 512 denies the allegations set forth in paragraph no. 84           of
Plaintiffs' Complaint (ECF No. 1-1).

       85.     The allegations set forth in paragraph no. 85 of Plaintiffls Complaint (ECF No. 1-

l) call for a legal conclusion which does not require an admission     or denial from this answering

Defendant. Defendant USD No. 512 denies it failed to adequately train teachers,

       86.     Defendant USD No. 512 denies the allegations set forth         in parcgraph no. 86 of
Plaintiffs' Complaint (ECF No. 1-1).

       87.    Defendant USD No. 512 denies the allegations set forth          in parugraph no. 87 of
Plaintiffs' Complaint (ECF No. 1-1).

       88.    Defendant USD No. 512 denies the allegations set forth in paragraph no. 88            of
Plaintiffs' Complaint (ECF No.   l-l).
                      COUNT III: NEGI,TGENT TRAINING/SUPERVISION
                          (Plaintiffs v. District and Pendland)


       89.    Defendant incorporates by reference its responses to paragraph nos. 1-88 herein.



                                                  13
     Case 2:20-cv-02078-JAR-JPO Document 13 Filed 03/10/20 Page 14 of 18




        90.    The allegations set forth in paragraph no. 90 of Plaintiff s Complaint (ECF No. 1-

1) call for a legal conclusion which does not require an admission or denial from this answering

Defendant. To an extent an answer is required, the allegation is denied.

        9L     Defendant USD No. 512 denies the allegations set forth in paragraph no. 91 of

Plaintiffs' Complaint (ECF No. 1-1).

        92.    Defendant USD No. 512 denies the allegations set forth in paragraph no. 92 of

Plaintiffs' Complaint (ECF No. 1-1).

        93.    Defendant USD No. 512 denies the allegations set forth in paragraph no. 93         of
Plaintiffs' Complaint (ECF No. 1-1).

                             COUNT IV: NEGLIGENT HIRING
                              (Plaintiffs v. SMSD and Pendland)

       94.     Defendant incorporates by reference its responses to paragraph nos. 1-93 herein.

       95.     The allegations set forth in paragraph no. 95 of Plaintiff s Complaint (ECF No. 1-

1) call for a legal conclusion which does not require an admission or denial from this answering

Defendant. To an extent an answer is required, the allegation is denied.

       96.     Defendant USD No. 512 denies the allegations set forth in paragraph no. 96 of

Plaintiffs' Complaint (ECF No. 1-1).

       97.     Defendant USD No. 512 denies the allegations set forth in paragraph no. 97         of
Plaintiffs' Complaint (ECF No. 1-1).

       98.     Defendant USD No. 512 denies the allegations set forth in paragraph no. 98         of

Plaintiffs' Complaint (ECF No. 1-1).

       99.    Defendant USD No. 512 denies that its conduct has caused Plaintiffs any damages.

       100.   Defendant USD No. 512 denies the nature and extent of Plaintiffs' claimed injuries.




                                               1.4
      Case 2:20-cv-02078-JAR-JPO Document 13 Filed 03/10/20 Page 15 of 18




         1   0   1   .   Defendant USD No.     5   1   2 denies that Plaintiffs are entitled to any of the damages or

relief requested in the ad damnum clauses on pages 10-13 of Plaintiffs' Complaint (ECF No. 1-l).

         102.            Plaintiffs' demand for a jury trial contained on page 13 of their Complaint (ECF

No. 1-1)     does not lend itself to either admission or              denial. Defendant denies that Plaintiffs   are

entitled to a jury trial on some or all of their claims.

         103. Defendant              USD No. 512 denies each and every allegation, including portions

thereof, contained within Plaintiffs' Complaint (ECF No. 1-1) which has not been specifically

admitted to herein.

                                            AFFIRMATIVE DEFENSES

         L               Plaintiffs' Complaint (ECF No. 1-1), or parts thereof, fails to state a claim upon

which relief can be granted.

         2.              The Court lacks subject matter jurisdiction over all, or part, of Plaintiffs' claims.

         3.              Plaintiffs lack standing to pursue some, or all, of their claims.

        4.               Defendant USD No. 512 owed no duty or obligation to Plaintiffs which has alleged

to have been breached.

        5.               Defendant USD No. 512 denies that any of its employees or agents, acting within

the course and scope of their agency or employment, violated any duty owed to or caused any

damage or injury to Plaintiffs.

        6.               Defendant USD No. 512 has no municipal policy or custom which violates the

rights of Plaintiffs.

        7.               Plaintiffs have failed to sufficiently plead grounds for municipal liability against

Defendant USD No. 512.




                                                                15
      Case 2:20-cv-02078-JAR-JPO Document 13 Filed 03/10/20 Page 16 of 18




        8.       Defendant USD       No.512 has no respondeat superior liability for the acts or
omissions of Defendant Smith (or any of its employees).

        9.       Any alleged failure by Defendant USD No. 512 to train or supervise Defendant

Smith (or any of its employees) was not the cause of the actions complained of by Plaintiffs, nor

was   it the proximate    cause   of any damage Plaintiffs' claims. Defendant Smith (or any other

employee) already knew it was wrong to engage in the complained of actions, so any training on

this topic by Defendant USD No. 512 would have been redundant of the knowledge that Defendant

Smith (and other employees) already possessed.

        10.      Plaintiffs have failed to mitigate their damages, if any.

        11.      Plaintiffs' damages, if any, are limited, in whole or in part, by the Civil Rights Act

of 1991 (42 U.S.C. g 1981a).

        12.      The damages sought by Plaintiffs are based on pure speculation and are therefore

not recoverable against this Defendant USD No. 512.

        13.      Plaintiffs' claims for equitable relief, if any, are barred, in whole or in part, by the

existence of an adequate remedy at law and are moot.

        14.      All   applicable statutory caps for damages limit any damages alleged to have been

suffered    or incurred by Plaintiffs, the existence of such damages Defendant USD No.              512

specifically denies.

        15.     Plaintiffs' claims are barred or reduced, in whole or in part, by the Kansas Tort

Claims Act, K.S.A.70-6101, et seq.

        16.     Plaintiffs' claims are barred, in whole or in part, by the doctrines of waiver and

estoppel.




                                                   L6
       Case 2:20-cv-02078-JAR-JPO Document 13 Filed 03/10/20 Page 17 of 18




         17.   The alleged actions of Defendant Smith about which Plaintiffs complain were not

taken under color of state law.

         18.   Plaintiffs' claims are barred, in whole or in part, for Plaintiffs' failure to exhaust

administrative remedies.

         19.   Plaintiffs' claims are barred, in whole or in part, due to Plaintiffs' failure to actually

comply with K.S.A. l2-105b.

        20.    Plaintiffs' claims are barred by the doctrine of preclusion or preemption.

        21.    The alleged injuries andlor damages,     if   any, which Plaintiffs have alleged to have

suffered, are the results of actions andlor negligence or inaction of the Plaintiffs themselves and/or

parties other than this answering defendant herein and Plaintiffs' recovery,        if   any, against this

answering Defendant USD No. 512 should be denied andlor reduced in accordance with Kansas

law.

        22.    Plaintiffs' contributory negligence and comparative fault, and/or the negligence or

fault of others, bars Plaintiffs, in whole or in part, from recovering from Defendant USD No. 512.

        23.    Defendant USD No. 512 is not subject to vicarious liability under $ 1983.

        24.    Plaintiffs' negligence claims are barred by the lack of physical injury.

        25.    Plaintiffs' state law claims are foreclosed by the exceptions to the Kansas Tort

Claims Act.

        26.    Defendant USD No. 512, at all times, acted rationally, reasonably and in good faith,

without fraud, malice or improper intent, and for legitimate reasons.

        27.    This action is frivolous and insubstantial having been filed without probable cause

or reasonable investigation entitling Defendant USD No. 512 to its costs, including reasonable

attomeys' fees, incurred in defending this action.



                                                  t7
     Case 2:20-cv-02078-JAR-JPO Document 13 Filed 03/10/20 Page 18 of 18




        28.    Defendant USD No. 512 reserves the right to assert any further defenses which may

become apparent during the course of discovery.

       WHEREFORE, Defendant USD No. 512 respectfully requests that judgment be entered

in its favor and against Plaintiffs and that it be awarded its costs, including reasonable attorneys'

fees, incurred in defending this action and such other relief as deemed fair, just and equitable.

                                       Respectfully submitted,

                                       McANANY, VAN CLEAVE & PHILLPS, P.A.
                                       10 E. Cambridge Circle Drive, 300
                                       Kansas City, Kansas 66103
                                       Telephone: (913)371-3838
                                       Facsimile:             (913)371-4722
                                       E-mail   :   g   goheenG)rnvplaw. com

                                       By : /s/ Gregorv P. Goheen
                                               Gregory P. Goheen               #1629t

                                       Attorneys for Defendants Shawnee Mission Unified School
                                       District No. 512, Heather Ousley and Teddi Pendland

                                  CERTIFICATE OF' SERVICE
        I hereby certifu that on the 10th day of March, 2020,I electronically filed the foregoing
with the Clerk of the Court using the CM/ECF system, which sent notification of such filing to the
following:

Daniel R. Zmijewskr
Christopher Dove
DRZ Law, LLC
8700 State Line Road, Suite 305
Leawood, KS 66206
Attorneys for Plaintiffs

James A. Durbin
Swanson Bernard, LLC
Plaza West Building
4600 Madison Avenue, Suite 600
Kansas City, MO 64112
Attorneys for Defendant Crystal Smith


                                                    /s/ Greeorv P.

                                                         18
